DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7 and 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li Fu-An (CN 2179126Y) over Lyu (US 2012/0143081 A1) and in further view of Glasgow (3,211,198). 
Regarding claim 1, Li Fu-An discloses a device for treating sinus congestion (hammer-like device to be used for various forms of massaging the human body, Figure 1 and Page 6), the device comprising: a handle having a longitudinal axis extending from a first end to a second end (hammer rod 2 extending from hammer head to hammer tail, Figures 1, 2 and Page 5); a head at the first end of the handle (hammer head body 1C atop first end of rod 2, Figure 1), the head having a longitudinal axis extending from a first end to a second end and being perpendicular to a longitudinal axis of the handle (see longitudinal axis extending from first end to second end of hammer head body 1C indicated by the dashed line shown in Figure 1, being perpendicular to the axis of hammer rod 2, Figure 1), the first end of the head terminating with a recess (first end of hammer head body 1C terminates with a concave-bowl shaped suction head 1B, Figure 1 and Page 4), wherein the head is formed from a rubber material (hammer head made from a flexible rubber material, Abstract); and, a cap secured to the second end of the handle (sealing cap 3E fixed to end of hammer rod 2, Figure 2 and Page 4).
Although Li Fu-An discloses a cap secured to the second end of the handle, Li Fu-An does not specifically state the cap secured on the second end of the handle being metal. 
However, Lyu teaches a massaging device comprising both a head and handle (abstract and Figure 1) further comprising an extending protrusion on the second end of the handle (protrusion 5, Figure 1) that is made from metal (device is made from 99.9% pure silver, Paragraph 0029 and abstract). 
Therefore, it would have been obvious at the time of invention to modify the cap of Li Fu-An’s device to be made from a metal material such as silver, as taught by Lyu, as using a metal with a high electrical conductivity better promotes stimulation of various pressure pain points on the body (Paragraph 0012 of Lyu). 
Additionally, although Li Fu-An’s device appears to join the handle to the head via a threaded connection disposed within the head (see Figure 1 in which first end of handle 2 is inserted into head and appears to have a threaded surface), Li Fu-An is silent wherein the head is removably secured to the handle via an attachment member having a threaded shaft at first end and a securement portion with a rough surface at a second end, wherein the threaded shaft extends into the handle such that the attachment member is configured to be entirely disposed within the handle and the head. 
However, Glasgow teaches a hammer configuration in which a hammer head (chuck 12, Figure 1) is removably secured to a handle (“handle can be readily removed from the chuck when desired”, Col. 1 lines 69-70) via an attachment member having a threaded shaft at a first end and a securement portion with a rough surface at a second end (see annotated Figure 1 provided below indicating the attachment member, comprising a threaded insert 42 at first end and a threaded fastener portion 46 at opposing end), wherein the threaded shaft (threaded insert 42, Figures 1 and 2) extends into the handle such that the attachment member is configured to be entirely disposed within the handle and the head (See Figure 2 showing threaded insert 42 extending into handle 14 such that the entire attachment member, as indicated from the annotated Figure 1, is entirely disposed within the handle 14 and head 12). 

    PNG
    media_image1.png
    460
    703
    media_image1.png
    Greyscale

Therefore, it would have been obvious to further modify Li Fu-An’s device to include an attachment member with two threaded ends entirely disposed within the handle and the head, as taught by Glasgow, as this would provide an alternative means of joining the handle to the hammer head, while also providing the user with a quick and easy means of disassembling the hammer head as required, such as when the hammer head needs replacement (Col. 2 lines 4-5 of Glasgow). 
	Regarding claim 3, Li Fu-An in view of Lyu and Glasgow teach the device of claim 1, with Li Fu-An further teaching wherein the recess has a hemispherical shape (first end of hammer head body 1C terminates with a concave-bowl shaped suction head 1B, Figure 1 and Page 4).
	Regarding claim 4, Li Fu-An in view of Lyu and Glasgow teach the device of claim 1, with Li Fu-An further teaching the head having a cylindrical shape (hammer head body 1C is a rotary body, Page 5 and Figure 1).
	Regarding claim 6, Li Fu-An in view of Lyu and Glasgow teach the device of claim 1, with Li Fu-An further teaching the cap (sealing cap 3E, Figure 2) being a discrete component removably secured to the handle (sealing cap 3E is used to fix sleeve 3D to hammer rod 2, Page 6 - therefore is a separate/discrete component that is capable of being removed).
	Regarding claim 7, Li Fu-An in view of Lyu and Glasgow teach the device of claim 1, wherein the second end of the head comprises a convex hemispherical shape (see other end of hammer head body 1C comprising a spherical striking head 1A, Page 4 and Figure 1).
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li Fu-An (CN 2179126Y) over Lyu (US 2012/0143081 A1), Kinne (4,831,901) and in further view of Glasgow (3,211,198). 


	Regarding claim 9, Li Fu-An teaches a device for treating sinus congestion (hammer-like device to be used for various forms of massaging the human body, Figure 1 and Page 6), the device comprising: a handle having a longitudinal axis extending from a first end to a second end (hammer rod 2 extending from hammer head to hammer tail, Figures 1, 2 and Page 5), the handle being tapered at the second end (second end of hammer rod 2 terminates in a truncated cone shape, Page 6 and Figure 4); the head having a longitudinal axis extending from a first end to a second end and being perpendicular to a longitudinal axis of the handle (see longitudinal axis extending from first end to second end of hammer head body 1C indicated by the dashed line shown in Figure 1, being perpendicular to the axis of hammer rod 2, Figure 1), the first end of the head terminating with a concave recess (first end of hammer head body 1C terminates with a concave-bowl shaped suction head 1B, Figure 1 and Page 4); and a cap secured to the second end of the handle (sealing cap 3E fixed to end of hammer rod 2, Figure 2 and Page 4). 
	However, although Li Fu-An’s device teaches the handle being tapered on the second end (Figure 4), it is unclear whether or not the handle is tapered at the first end.
	However, Kinne teaches a hammer device in which both the first end and second end of the handle is tapered (see Figure 1 showing handle 40 tapered on both ends).  
	Therefore, it would have been obvious at the time of invention to modify Lu Fu-An’s device to have a tapered handle on both ends of the handle, as a tapered handle on both ends is a common hammer handle configuration well known in the art and may provide a more ergonomic gripping structure for the user.  
Additionally, although Li Fu-An’s device appears to join the handle to the head via a threaded connection disposed within the head (see Figure 1 in which first end of handle 2 is inserted into head an appears to have a threaded surface), Li Fu-An is silent wherein the head is removably secured to the handle via an attachment member having a threaded shaft at first end and a securement portion with a rough surface at a second end, wherein the threaded shaft extends into the handle such that the attachment member is configured to be entirely disposed within the handle and the head. 
However, Glasgow teaches a hammer configuration in which a hammer head (chuck 12, Figure 1) is removably secured to a handle (“handle can be readily removed from the chuck when desired”, Col. 1 lines 69-70) via an attachment member having a threaded shaft at a first end and a securement portion with a rough surface at a second end (see annotated Figure 1 provided below indicating the attachment member, comprising a threaded insert 42 at first end and a threaded fastener portion 46 at opposing end), wherein the threaded shaft (threaded insert 42, Figures 1 and 2) extends into the handle such that the attachment member is configured to be entirely disposed within the handle and the head (See Figure 2 showing threaded insert 42 extending into handle 14 such that the entire attachment member, as indicated from the annotated Figure 1, is entirely disposed within the handle 14 and head 12). 

    PNG
    media_image1.png
    460
    703
    media_image1.png
    Greyscale

Therefore, it would have been obvious to further modify Li Fu-An’s device to include an attachment member with two threaded ends entirely disposed within the handle and the head, as taught by Glasgow, as this would provide an alternative means of joining the handle to the hammer head, while also providing the user with a quick and easy means of disassembling the hammer head as required, such as when the hammer head needs replacement (Col. 2 lines 4-5 of Glasgow). 
Additionally,  although Li Fu-An discloses a cap secured to the second end of the handle, Li Fu-An does not specifically state the cap secured on the second end of the handle being a different material from the material of the head.  
However, Lyu teaches a massaging device comprising both a head and handle (abstract and Figure 1) further comprising an extending protrusion on the second end of the handle (protrusion 5, Figure 1) that is made from metal (device is made from 99.9% pure silver, Paragraph 0029 and abstract). Therefore, it would have been obvious at the time of invention to modify the cap of Li Fu-An’s device to be made from a different material than the head, such as silver, as taught by Lyu, as using a metal with a high electrical conductivity better promotes stimulation of various pressure pain points on the body (Paragraph 0012 of Lyu).  
	Regarding claim 10, Li Fu-An in view of Lyu, Kinne and Glasgow teach the device of claim 9, with Lyu further teaching the cap being metal (whole device comprising end cap protrusion 5 is made from pure silver, abstract and Figure 1).   
	Regarding claim 11, Li Fu-An in view of Lyu, Kinne and Glasgow the device of claim 10, with Li Fu-An further teaching the head comprising a rubber material (hammer head made from a flexible rubber material, Abstract).
	Regarding claim 12, Li Fu-An in view of Lyu, Kinne and Glasgow teach the device of claim 9, with Li Fu-An further teaching wherein the second end of the head comprises a convex hemispherical shape (see end of hammer head body 1C comprising a spherical striking head 1A, Page 4 and Figure 1).
	Regarding claim 13, Li Fu-An in view of Lyu, Kinne and Glasgow teach the device of claim 9, with Li Fu-An further teaching wherein the recess has a hemispherical shape (first end of hammer head body 1C terminates with a concave-bowl shaped suction head 1B, Figure 1 and Page 4).
	Regarding claim 14, Li Fu-An in view of Lyu, Kinne and Glasgow teach the device of claim 13, with Li Fu-An further teaching wherein the head has a cylindrical shape (hammer head body 1C is a rotary body, Page 5 and Figure 1).
	Regarding claim 15, Li Fu-An teaches a device for treating sinus congestion (hammer-like device to be used for various forms of massaging the human body, Figure 1 and Page 6), the device comprising: a handle having a longitudinal axis extending from a first end to a second end (hammer rod 2 extending from hammer head to hammer tail, Figures 1, 2 and Page 5); a rubber head (hammer head made from a flexible rubber material, Abstract) the head having a longitudinal axis extending from a first end to a second end and being perpendicular to a longitudinal axis of the handle (see longitudinal axis extending from first end to second end of hammer head body 1C indicated by the dashed line shown in Figure 1, being perpendicular to the axis of hammer rod 2, Figure 1), the first end of the head terminating with a concave recess (first end of hammer head body 1C terminates with a concave-bowl shaped suction head 1B, Figure 1 and Page 4) and the second end of the head forming a convex hemispherical shape (see other end of hammer head body 1C comprising a spherical striking head 1A, Page 4 and Figure 1); and a cap secured to the second end of the handle (sealing cap 3E fixed to end of hammer rod 2, Figure 2 and Page 4).
	However, Li Fu-An is silent on the head being removably secured at the first end of the handle, an attachment member having a securement portion at a first end and a threaded shaft for removably securing the head to the handle at a second end opposite the first end, the securement portion embedded in the head wherein the securement portion has a diameter and the threaded shaft has a diameter that is smaller than the diameter of the securement portion.
However, Glasgow teaches a hammer configuration in which a hammer head (chuck 12, Figure 1) is removably secured to a handle (“handle can be readily removed from the chuck when desired”, Col. 1 lines 69-70) via an attachment member having a threaded shaft at a first end and a securement portion with a rough surface at a second end (see annotated Figure 1 provided below indicating the attachment member, comprising a threaded insert 42 at first end and a threaded fastener portion 46 at opposing end), wherein the threaded shaft (threaded insert 42, Figures 1 and 2) extends into the handle such that the attachment member is configured to be entirely disposed within the handle and the head (See Figure 2 showing threaded insert 42 extending into handle 14 such that the entire attachment member, as indicated from the annotated Figure 1, is entirely disposed within the handle 14 and head 12), and further teaches wherein the securement portion (indicated at 46 in Figures 1 and 2) has a larger diameter than the threaded shaft (see 46 having a larger diameter than that of threaded shaft 42, Figure 2). 

    PNG
    media_image1.png
    460
    703
    media_image1.png
    Greyscale

Therefore, it would have been obvious to further modify Li Fu-An’s device to include an attachment member with two threaded ends entirely disposed within the handle and the head, as taught by Glasgow, as this would provide an alternative means of joining the handle to the hammer head, while also providing the user with a quick and easy means of disassembling the hammer head as required, such as when the hammer head needs replacement (Col. 2 lines 4-5 of Glasgow). 
Additionally,  although Li Fu-An discloses a cap secured to the second end of the handle, Li Fu-An does not specifically state the cap secured on the second end of the handle being metal. 
However, Lyu teaches a massaging device comprising both a head and handle (abstract and Figure 1) further comprising an extending protrusion on the second end of the handle (protrusion 5, Figure 1) that is made from metal (device is made from 99.9% pure silver, Paragraph 0029 and abstract). Therefore, it would have been obvious at the time of invention to modify the cap of Li Fu-An’s device to be made from a different material than the head, such as silver, as taught by Lyu, as using a metal with a high electrical conductivity better promotes stimulation of various pressure pain points on the body (Paragraph 0012 of Lyu).  
	Regarding claim 16, Li Fu-An in view of Lyu, Kinne and Glasgow teach the device of claim 15, with Li Fu-An further teaching the handle being tapered (second end of hammer rod 2 terminates in a truncated cone shape, Page 6 and Figure 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/           Examiner, Art Unit 3785             

/SAMCHUAN C YAO/           Supervisory Patent Examiner, Art Unit 3785